Wendell L. Griffen, Judge, concurring. I write separately to emphasize that our decision to affirm the trial court’s ruling on appellant’s suppression motion does not obligate us to condone the deceptive practices that Detective Risley casually termed “just one of my investigative techniques.” The police have no greater justification for lying than anybody else. They owe a duty to society to be truthful and honest, especially when gathering and processing information that society will use in deciding whether to prosecute a person for criminal conduct. The criminal justice system is not served if deceit is the standard operating practice of the agency trusted to ferret out crime and present evidence of criminal activity at trials. Our system of adversarial justice is built on the belief that the truthfulness of evidence is integrally related to the trustworthiness of the process by which evidence is obtained. As long as we continue to apply the “totality-of-the-circumstances” standard in reviewing trial court denials of motions to suppress evidence, judges must consider the trustworthiness of the evidence presented by the police and the circumstances related to the evidence. Cur-rendy, the law requires that in order for a defendant’s incriminating statement to be declared involuntary due to police deception, the statement must be induced by the deceit. This, however, does not mean that police falsehoods within the context of custodial interrogations are otherwise meaningless. Law enforcement agencies and the investigators who present testimony in criminal proceedings must realize that a reputation for distorting the truth, hiding the truth, and deliberately falsifying information gained from a criminal investigation and interrogation lowers public confidence in the integrity of the police and heightens distrust in the evidence they present. If lying to suspects is a common investigative practice of the Fayetteville Police Department or one of its detectives, then that practice and policy of deliberate deception is a factor that trial courts should consider. This is especially true when weighing the credibility of police witnesses on a wide variety of issues including whether the police have reasonable suspicion for making investigatory stops; whether they have actually informed persons of their right to remain silent, obtain counsel, and halt questioning; as well as whether the police have been truthful concerning the handling of physical evidence. Also, appellate judges ought to consider evidence of police deceit along with the rest of the circumstances when we review trial court decisions to deny motions to suppress evidence. Otherwise, the police will have a “free-lie zone” within which they may conduct interrogations in the hope of obtaining incriminating information. Some may view my concern for police integrity and my disdain for police deceit during criminal investigations out of place; however, the impact of the revelations concerning Detective Mark Fuhrman of the Los Angeles Police Department during the criminal trial of O.J. Simpson proves my point. In this case, Detective Risley appears to believe that lying to suspects during the course of custodial interrogations is both appropriate and worthwhile. He acknowledged that he Red to appellant about the victim’s welfare out of concern that appellant would exercise his constitutional right to remain silent if he knew that the victim had died, as if appellant’s freedom to remain silent under the Fifth Amendment somehow justified lying. Risley termed lying to suspects “one of my investigative techniques,” thereby admitting that it is part of his investigative protocol. If Risley and the Fayetteville Police Department consider lying an acceptable investigative technique to produce incriminating information upon which to base charges, is there any reason to believe that they are truthful in other aspects of criminal investigation? Is Risley more likely to be truthful when testifying during trials based on the evidence he claims to have uncovered than he would be in investigating leads? If the police want trial and appellate judges to trust their integrity and honesty when they testify about the voluntariness of custodial interrogations, then they must be truthful in their dealings with suspects and respect their constitutional rights during custodial interrogations. If they insist on lying as standard operating procedure, trial and appellate courts must consider that propensity when performing the judicial functions of weighing credibility and assessing the circumstances surrounding the volun-tariness of custodial statements. The virtue of our criminal justice system results from our conviction that dedication to truth does not require us to devalue fundamental liberties such as the freedom to remain silent. If we belittle that value, criminal prosecutions will deteriorate to mere legal games decided by the side most successful in deceit, rather than determinations about whether the proof that the prosecution offers on criminal charges is true.